—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered May 13, 1996, convicting him of robbery in the first degree, upon á jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly denied the defendant’s motion to set aside the verdict pursuant to CPL 330.30 (3). The defendant failed to show that the allegedly newly discovered evidence could not have been produced at the trial by the exercise of due diligence, or that the evidence, if presented to the jury, would have resulted in a different verdict (see, People v Salemi, 309 NY 208, cert denied 350 US 950). Furthermore, since the court was able to make its determination on the basis of the motion papers, it did not err in failing to hold a hearing (see, CPL 330.40 [2] [c], [e] [ii]).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Copertino, J. P., Thompson, Friedmann and Krausman, JJ., concur.